DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-20 are currently pending. 

Double Patenting
Claims 1-18 of this application is patentably indistinct from claims 1-17 of Application No. 11,005,128. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,005,128. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claims 1-18 can be found in claims 1-17 of U.S. Patent No. 11,005,128.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 18-20
	The limitation “wherein, after exposure to conditions comprising a temperature of at least 100°C for a time of at least 4 minutes, the battery retains a capacity of at least 80% of the capacity at application temperature of a battery having the same construction that has not been subjected to such conditions” is unclear and therefore renders the claims indefinite.  It is not clear if the battery is ever exposed to such conditions.  Appropriate correction and clarification are required.
Regarding claims 2-17
Claims 2-17 are rejected at least based on their dependency on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6 and 8-17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2016/0233546, Feng et al.
Regarding claim 1
Feng teaches a lithium ion battery [paragraphs 0001-0004] comprising: 
a positive electrode [paragraphs 0036 and 0039]] comprising: 
a positive current collector comprising aluminum [paragraphs 0036 and 0051]; 
positive electrode material comprising a lithium-containing metal oxide or a lithium-containing metal phosphate (e.g., LiCoO2) [paragraph 0041]; 
a binder [paragraphs 0039 and 0051]; and 
conductive carbon (e.g., carbon black) [paragraphs 0039 and 0051]; 
a negative electrode [paragraphs 0040] comprising: 
a negative current collector comprising copper, aluminum, titanium, or carbon (copper foil) [paragraphs 0036 and 0053]; 
negative electrode material comprising a lithium titanium oxide, a carbon-containing material capable of intercalating lithium, a metal-alloy containing material capable of intercalating lithium, or a combination thereof [paragraphs 0040 and 0042]; 
a binder [paragraphs 0040 and 0053]; and 
conductive carbon (e.g., carbon black) [paragraphs 0040 and 0053]; 
a separator comprising a material having a melt temperature of greater than 150°C (the separator comprises polypropylene which is the same material described in paragraph [0065] of the instant specification as having a melt temperature greater than 150°C.  Therefore, the claimed properties are presumed to be inherent) [paragraph 0057]; and 
an electrolyte comprising an organic solvent and a lithium salt [paragraphs 0005 and 0027-0031]; 
wherein the organic solvent comprises a solvent having a boiling point below 140°C (the organic solvent comprises cyclic carbonate and can further comprise, for example, linear carbonate such as dimethyl carbonate, which are the same materials as the one claimed for said solvent.  Therefore, the claimed properties are presumed to be inherent) [Paragrapgs 0027-0028; see also instant claims 2-4]; and
wherein the lithium salt comprises lithium bis(trifluoromethanesulfonimide) (LiTFSI) [paragraph 0031].
	With regards to the limitation “wherein, after exposure to conditions comprising a temperature of at least 100°C. for a time of at least 4 minutes, the battery retains a capacity of at least 80% of the capacity at application temperature of a battery having the same construction that has not been subjected to such conditions”, because the structure of the prior art is identical to the one claimed, the claimed properties or functions are presumed to be inherent.
It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Further, it has been held that products of identical chemical composition can not have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Regarding claim 2
Feng teaches the battery as set forth above, wherein the organic solvent comprises a linear carbonate (the solvent comprises dimethyl carbonate, diethyl carbonate, etc., which are the same solvents claimed in instant claim 3 and therefore meet with the limitation “linear carbonate”) [paragraphs 0005 and 0027-0028]. 
Regarding claim 3
Feng teaches the battery as set forth above, wherein the linear carbonate is selected from ethylmethyl carbonate (EMC), dimethyl carbonate (DMC), diethyl carbonate (DEC)), and a mixture of two or more thereof [paragraphs 0005 and 0028]. 
Regarding claim 4
Feng teaches the battery as set forth above, wherein the organic solvent further comprises a cyclic carbonate, or a mixture of two or more thereof [paragraphs 0005 and 0027]. 
Regarding claim 6
Feng teaches the battery as set forth above, wherein the positive electrode material comprises a lithium-containing metal oxide (e.g., LiCoO2) [paragraph 0041].
	Because the surface treatment is merely optional, said limitations are not required by the claims.
Regarding claim 8
Feng teaches the battery as set forth above, wherein the negative electrode material comprises a lithium titanium oxide (lithium titanate) [paragraph 0042]. 
Regarding claim 9
Feng teaches the battery as set forth above, wherein the negative electrode material comprises a carbon-containing material capable of intercalating lithium (the negative electrode material comprises graphite which is the same material recited in claim 10) [paragraph 0042]. 
The court has held that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Regarding claim 10
Feng teaches the battery as set forth above, wherein the negative electrode material comprises graphite [paragraph 0042]. 
Regarding claim 11
Feng teaches the battery as set forth above, wherein the separator comprises one or more layers of material having a melt temperature of greater than 150°C (the separator comprises polypropylene which is the same material described in paragraph [0065] of the instant specification as having a melt temperature greater than 150°C.  Therefore, the claimed properties are presumed to be inherent) [paragraph 0057]. 
The court has held that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Regarding claim 12
Feng teaches the battery as set forth above, wherein the electrolyte salt comprises a combination of lithium salts [paragraph 0031]. 
Regarding claim 13
Feng teaches the battery as set forth above, wherein the electrolyte salt further comprises a lithium salt selected from lithium bis(oxalato)borate (LiBOB), lithium bis(pentafluoroethylsulfonyl)imide (LiBETI), lithium bis(fluorosulfonyl)imide (LiFSI), lithium difluoro(oxalato)borate (LiDFOB), lithium tetrafluoroborate (LiBF.sub.4), lithium trifluoromethanesulfonate (LiTriflate), lithium hexafluoroarsenate (LiAsF.sub.6), lithium hexafluorophosphate (LiPF.sub.6), or a mixture of two or more thereof [paragraph 0031]. 
Regarding claim 14
Feng teaches the battery as set forth above, wherein the electrolyte salt comprises LiTFSI, LiPF6, and LiBOB (at least one i.e., a mixture, selected from LiTFSI, LiBOB, LiPF6, etc.) [paragraph 0031].
Regarding claim 15
Feng teaches the battery as set forth above, wherein LiPF6 is present in an amount of no greater than 25 mol-% of the total moles of electrolyte salt (or at a concentration of up to 0.3M) (the lithium ion salt is present in the electrolyte at a concentration of 0.001-2M.  Therefore, if the total amount of lithium salt is 0.3M, which is within the above range, LiPF6 will necessarily be in an amount of no greater than 0.3M) [paragraph 0033]. 
The court has held that when, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art [see MPEP 2131.03].
Regarding claim 16
Feng teaches the battery as set forth above, wherein the electrolyte comprises LiTFSI and LiBOB (at least one i.e., a mixture, selected from LiTFSI, LiBOB, etc.) [paragraph 0031]. 
Regarding claim 17
Feng teaches the battery as set forth above, wherein the electrolyte comprising an electrolyte additive [paragraph 0005]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0233546, Feng et al. as applied to claims 1-4, 6 and 8-17 above, and further in view of US 2015/0263385, Yoon et al.
Regarding claim 5
All the limitations of claim 1, from which claim 5 depends, have been set forth above.
Feng teaches that the positive current collector comprises aluminum [paragraphs 0036 and 0051].
Feng does not teach the positive current collector comprising surface treated aluminum.
Yoon teaches a lithium ion battery comprising a positive electro current collector (cathode current collector) made from a material selected from aluminum, aluminum surface treated with carbon, stainless steel, nickel, stainless steel surface treated with carbon, etc. [Abstract and paragraph 0048].
Feng and Yoon are analogous inventions in the field of Lithium batteries. Because Yoon teaches choosing from a finite number of identified, predictable positive current collector materials, one of ordinary skill in the art would have found obvious to pursue the known options i.e., surface treated aluminum, with reasonable expectation of success [see MPEP 2143].  Since Yoon teaches that surface treated aluminum leads to the anticipated success of effectively functioning as a positive current collector, said material is not of innovation but of ordinary skill and common sense [see MPEP 2143].
Further, because these two materials i.e., aluminum and surface treated aluminum, were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute aluminum for surface treated aluminum [MPEP 2144.06].
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) [MPEP 2144.07].
Regarding claim 7
All the limitations of claim 1, from which claim 7 depends, have been set forth above.
Feng teaches that the negative current collector comprises copper [paragraphs 0036 and 0053].
Feng does not teach the negative current collector being surface treated.
Yoon teaches a lithium ion battery comprising a positive electro current collector (anode current collector) made from a material selected from aluminum, copper surface treated with carbon, stainless steel, nickel, stainless steel surface treated with carbon, etc. [Abstract and paragraph 0048].
Feng and Yoon are analogous inventions in the field of Lithium batteries. Because Yoon teaches choosing from a finite number of identified, predictable negative current collector materials, one of ordinary skill in the art would have found obvious to pursue the known options i.e., surface treated copper, with reasonable expectation of success [see MPEP 2143].  Since Yoon teaches that surface treated copper leads to the anticipated success of effectively functioning as a negative current collector, said material is not of innovation but of ordinary skill and common sense [see MPEP 2143].
Further, because these two materials i.e., copper and surface treated copper, were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute copper for surface treated copper [MPEP 2144.06].
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) [MPEP 2144.07].
Claim 18 is is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0233546, Feng et al. in view of US 2014/0045082, Taniuchi et al. and US 2015/0263385, Yoon et al.
Regarding claim 18
Feng teaches a lithium ion battery [paragraphs 0001-0004] comprising: 
a positive electrode [paragraphs 0036 and 0039]] comprising: 
a positive current collector comprising aluminum [paragraphs 0036 and 0051]; 
positive electrode material comprising LiCoO2 [paragraph 0041]; 
a binder [paragraphs 0039 and 0051]; and 
conductive carbon (e.g., carbon black) [paragraphs 0039 and 0051]; 
a negative electrode [paragraphs 0040] comprising: 
a negative current collector comprising copper (copper foil)  [paragraphs 0036 and 0053]; 
a negative electrode material comprising artificial graphite [paragraphs 0040 and 0042]; 
a binder [paragraphs 0040 and 0053]; and 
conductive carbon (e.g., carbon black) [paragraphs 0040 and 0053]; 
a separator comprising a material having a melt temperature of greater than 150°C (the separator comprises polypropylene which is the same material described in paragraph [0065] of the instant specification as having a melt temperature greater than 150°C.  Therefore, the claimed properties are presumed to be inherent) [paragraph 0057]; 
an electrolyte comprising: a lithium salt comprising a combination of LiTFSI, LiBOB, and LiPF.sub.6, wherein the LiPF6 is present in an amount of no greater than 25 mol-% of the total moles of electrolyte salt or at a concentration of up to 0.3M (the lithium ion salt is present in the electrolyte at a concentration of 0.001-2M.  Therefore, if the total amount of lithium salt is 0.3M, which is within the above range, LiPF6 will necessarily be in an amount of no greater than 0.3M) [paragraph 0033]; and 
an organic solvent comprising a mixture of ethylene carbonate (EC) and ethylmethyl carbonate (EMC); and 
wherein the organic solvent comprising a mixture of solvents selected from ethylene carbonate (EC), dimethyl carbonate, methyl ethyl carbonate, etc. [paragraph 0028].  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
With regards to the limitation “wherein, after exposure to conditions comprising a temperature of at least 100°C. for a time of at least 4 minutes, the battery retains a capacity of at least 80% of the capacity at application temperature of a battery having the same construction that has not been subjected to such conditions”, because the structure of the prior art is identical to the one claimed, the claimed properties or functions are presumed to be inherent.
It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Further, it has been held that products of identical chemical composition can not have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Feng is silent to a hermetically sealed encasement.
Taniuchi teaches hermetically sealing lithium batteries in a hermetic case so that a decrease in performance due to penetration of moisture or carbon dioxide in the atmosphere into the battery is prevented [paragraph 0022].
Feng and Taniuchi are analogous inventions in the field of lithium ion batteries.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modity the lithium ion battery of Feng to be in a hermetically sealed encasement so that a decrease in performance due to penetration of moisture or carbon dioxide in the atmosphere into the battery is prevented [Taniuchi, paragraph 0022].
Feng teaches that the positive current collector comprises aluminum [paragraphs 0036 and 0051].
Feng does not teach the positive current collector comprising carbon coated aluminum.
Yoon teaches a lithium ion battery comprising a positive electro current collector (cathode current collector) made from a material selected from aluminum, aluminum surface treated with carbon (i.e. carbon coated aluminum), stainless steel, nickel, stainless steel surface treated with carbon, etc. [Abstract and paragraph 0048].
Modified Feng and Yoon are analogous inventions in the field of Lithium batteries. Because Yoon teaches choosing from a finite number of identified, predictable positive current collector materials, one of ordinary skill in the art would have found obvious to pursue the known options i.e., carbon coated aluminum, with reasonable expectation of success [see MPEP 2143].  Since Yoon teaches that carbon coated aluminum leads to the anticipated success of effectively functioning as a positive current collector, said material is not of innovation but of ordinary skill and common sense [see MPEP 2143].
Further, because these two materials i.e., aluminum and carbon coated aluminum, were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute aluminum for carbon coated aluminum [MPEP 2144.06].
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) [MPEP 2144.07].
Claims 19-20 is is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0181291, Lewis, II et al., hereinafter “Lewis”, in view of US 2016/0233546, Feng et al.
Regarding claims 19-20
Lewis teaches a method for sterilizing a lithium ion battery, the method comprising:
providing a lithium ion battery [paragraph 0018];
either charging or discharging the battery to a state pf charge (SOC) of 20% to 100% (fully charged cells were put in the autoclave) [paragraphs 0015 and 0018]; and
steam sterilizing the battery to form a sterilized lithium ion battery (phosphate containing lithium ion batteries used in surgical tools or battery packs for surgical tools can withstand autoclave temperatures, pressures and steam conditions which would enable them to be used in the surgical environment, which requires sterilization between uses.) [paragraph 0018].
Lewis does not teach a lithium ion battery as set forth in claim 1.
Feng teaches the phosphate containing lithium ion battery as set forth above (see Pages 5-7 above).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the phosphate containing lithium ion battery of Lewis for the phosphate containing lithium ion battery disclosed in Feng because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2011/0053004, Saruwatari et al.
US 2015/0349307, Dadheech et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721